Exhibit 10.1



TRANSITION, SEPARATION AND GENERAL RELEASE AGREEMENT


Caution: Read Carefully
This Is A Release Of All Claims


THIS TRANSITION, SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is
voluntarily entered into as of the date(s) set forth on the signature page below
by and between the undersigned individual employee, Todd Driver (“Employee”) and
Lippert Components, Inc. (the “Company”).
WHEREAS, Employee is currently employed as the Chief Operating Officer of the
Company;


WHEREAS, Employee and the Company have reached a mutual agreement on the
termination of Employee’s employment effective as of January 1, 2016
(“Separation Date”);


WHEREAS, the Company desires Employee to continue in his position as Chief
Operating Officer during the period from the date set forth on the signature
page below to the Separation Date (the “Transition Period”), and Employee
desires to assist the Company with the transition of his responsibilities during
the Transition Period;


WHEREAS, Employee and Company are parties to an Executive Employment Agreement,
dated February 26, 2015, a copy of which is attached hereto as Exhibit A (the
“Employment Agreement”), which Employment Agreement contains ongoing obligations
of Employee, with which Employee agrees he shall abide; and


NOW, THEREFORE, in consideration of the mutual understandings, covenants, and
the release contained in this Agreement, Company and Employee hereby voluntarily
agree as follows:
1.    Definitions. Specific terms used in this Agreement have the following
meanings: (a) words such as “I,” “me,” and “my” include both the undersigned
Employee and anyone who has or obtains any legal right or claims through him;
and (b) “Company” means Lippert Components , Inc., its parent company Drew
Industries Incorporated, all of their past and present officers, directors,
employees, trustees, agents, affiliates, insurers, any and all employee benefit
plans (and any fiduciary of such plans) sponsored by such entities, and each
such entity’s subsidiaries, predecessors, successors, and assigns, and all other
entities, persons, firms, or corporations liable or who might be claimed to be
liable, none of whom admit any liability to me, but all of whom expressly deny
any such liability.
2.    Assistance with Transition. During the Transition Period, I will continue
in my position as Chief Operating Officer of the Company, and agree to assist
the Company in the transition of my duties and responsibilities. I agree to
engage in my duties through the Separation Date, as requested, in a professional
manner, and acknowledge that I will remain subject to all of the Company’s
employment policies and procedures including, without limitation, the Company’s
Guidelines for Business Conduct and Insider Trading Policy, each as amended from
time to time. During the Transition Period and until the Separation Date, my
weekly base salary will remain the



1

--------------------------------------------------------------------------------



same as in effect as of the date of this Agreement. I agree that on the
Separation Date, I will sign the Reaffirmation Agreement, attached hereto as
Exhibit B.
3.     Company’s Agreement to Make Separation Payments and Provide Other
Consideration to Me. As I agreed in Section 4(C) of my Employment Agreement, in
exchange for my release and other promises made by me in this Agreement and my
Employment Agreement, the Company agrees that it shall provide to me the
Severance Benefits set forth in Section 4(B) of my Employment Agreement and as
outlined in the Schedule of Severance Benefits attached hereto as Exhibit C,
provided I do not revoke this Agreement. As set forth in Section 4(C) of my
Employment Agreement, I understand that the Company’s payment obligations under
Section 4(B) of my Employment Agreement shall cease in the event I breach any of
my obligations set forth in Section 5 of my Employment Agreement, and in the
event of any such breach, I shall repay in cash immediately to the Company any
amounts previously paid to me under Section 4(B) of my Employment Agreement.
I acknowledge that the payments and other consideration described above
constitute full and fair consideration for the release of My Claims (defined in
Paragraph 4 below), that the Company is not otherwise obligated to make these
payments to me, and that they are in addition to any other sums to which I am
otherwise due. I also acknowledge that I have received all other forms of
compensation, of whatever kind, that may be due to me by the Company, including,
without limitation, amounts earned by me prior to the Effective Date of this
Agreement (which is that date on which I sign this Agreement).
4.    My Claims. The claims I am releasing (“My Claims”) include all of my
rights to any relief of any kind from the Company, including without limitation,
all claims I have now, whether or not I now know about the claims. These claims,
which I hereby release, include, but are not limited to the following: (a) all
claims relating to my employment with Company, or the termination of that
employment, including, but not limited to, any claims arising under the Fair
Labor Standards Act; Title VII of the Civil Rights Act of 1964; the Civil Rights
Act of 1866; the Age Discrimination in Employment Act (“ADEA”); the Older Worker
Benefits Protection Act (“OWBPA”); the Employee Retirement Income Security Act;
the Family and Medical Leave Act (“FMLA”) (to the extent that FMLA claims may be
released under governing law); the Americans with Disabilities Act; the
applicable state civil rights laws; and/or any other federal, state or local
law; (b) all claims under any principle of common law or equity, including but
not limited to, claims for alleged unpaid compensation or other monies;
commissions; any tort; breach of contract; and any other allegedly wrongful
employment practices; and (c) all claims for any type of relief from the
Company, including but not limited to, claims for damages, costs and attorney’s
fees. In addition to these claims being released, I acknowledge that I have not
suffered any physical or mental injuries arising out of my employment with
Company or the termination of that employment.


5.    Exclusions From Release. I understand that My Claims released under this
Agreement do not include any rights or claims that may arise after the Effective
Date of this Agreement. I understand I do not waive future claims, or the right
to file claims under the Company’s health insurance programs that I participate
in, including for disability benefits, in accordance with the terms and
provisions of such programs. Also, I further understand that nothing in this
Agreement



2

--------------------------------------------------------------------------------



shall in any way adversely affect whatever vested rights I may have to benefits
under any retirement or other employee benefit plan. In addition, I acknowledge
that this Agreement is not intended to (a) prevent me from filing a charge or
complaint including a challenge to the validity of this Agreement, with the
Equal Employment Opportunity Commission (“EEOC”); (b) prevent me from
participating in any investigation or proceeding conducted by the EEOC; or (c)
establish a condition precedent or other barrier to exercising these rights.
While I have the right to participate in an investigation, I understand that I
am waiving my right to any monetary recovery arising from any investigation or
pursuit of claim on my behalf. I acknowledge that I have the right to file a
charge alleging a violation of the ADEA with any administrative agency and/or to
challenge the validity of the waiver and release of any claim I might have under
the ADEA without either: (a) repaying to the Company the amounts paid by it to
me or on my behalf under this Agreement; or (b) paying to the Company any other
monetary amounts (such as attorney’s fees and/or damages).


6.    Ongoing Obligations. I hereby reaffirm all of my ongoing obligations to
the Company under my Employment Agreement, as set forth in Section 5 of my
Employment Agreement, and all enforcement provisions in my Employment Agreement
related thereto.
7.    Non-Disparagement and Confidentiality of this Agreement. Subject to the
exclusions stated in Paragraph 5, I agree to refrain from making any defamatory
comments to anyone (including, but not limited to, the Company’s customers)
concerning the Company, its employees, agents, operations, or plans. I agree
that any inquiries concerning the Company shall be directed to the CEO or
President of the Company for response. I also understand that it is an essential
and material condition of this Agreement that the existence and terms of this
Agreement are to remain strictly confidential and shall not be disclosed by me
to any person other than to my attorney, my accountant or my spouse, if any, or
as required by law (subject to the exclusions in Paragraph 5). I acknowledge,
however, that the Company may disclose the existence and terms of this Agreement
as the Company deems necessary to comply with law and the rules of the New York
Stock Exchange. I acknowledge that the foregoing provision does not prohibit or
restrict me from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the SEC, any self-regulatory
organization, or any other federal or state regulatory authority regarding
possible violations of federal or state law or regulations.
8.    Cooperation. In further protection of the interests of the Company, I
agree to cooperate fully (i) with the Company in the investigation, prosecution
or defense of matters currently pending and any potential claims or concerns
regarding the Company’s business about which I have relevant knowledge or which
arise relating to my employment with the Company, including by providing
truthful information and testimony as reasonably requested by the Company, and
(ii) with all government authorities on matters pertaining to any investigation,
litigation or administrative proceeding concerning the Company. The Company will
reimburse me for any reasonable travel and out-of-pocket expenses incurred by me
in providing such cooperation. The Company will indemnify me, in accordance with
and subject to the terms of Company’s bylaws, for claims and other covered
matters arising by reason of the fact that I was an officer or employee of the
Company.
9.    Termination of Relationship. I acknowledge that my employment will be
separated as of the Separation Date. I acknowledge that neither the Company nor
its successors have any obligation,



3

--------------------------------------------------------------------------------



contractual or otherwise, to rehire, reemploy, recall, or hire me in the future.
I understand that this Agreement does not constitute an admission of wrongdoing
by any party.
10.    Consultation with Attorney. I acknowledge that the Company has advised me
that it is up to me as to whether I consult an attorney prior to signing this
Agreement, and that the Company has advised that I should do so.
11.    Violation of Agreement. If any legal action or other proceeding is
brought for the enforcement of this Agreement, the non-breaching party shall be
able to recover from the breaching party its reasonable attorney’s fees, court
costs and all expenses (including, without limitation, all such fees, costs and
expenses incident to appeals), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled. In
addition, in the event of a violation of Paragraph 7 of this Agreement, it is
understood that precise calculation of damages may be difficult, but that the
Company will suffer significant harm in the event a violation occurs.
Consequently, not as a penalty, but as reasonable approximation of the actual
harm incurred, the parties agree to liquidated damages of two thousand dollars
($2,000.00) per violation by me, in addition to any other remedies otherwise
available in law or equity. Nothing herein shall be deemed to restrict or
prohibit the Company from enforcing its Recoupment Policy (as set forth in the
Compensation Committee Key Practices of the Company), and I acknowledge that I
am bound by and subject to the Recoupment Policy. The parties agree that Indiana
law will apply to the interpretation of this Agreement, and that exclusive venue
shall exist with the courts of Indiana or the U.S. District Court for the
Southern District of Indiana.
12.    Severability. I understand, and it is my intent, that in the event this
Agreement is ever held to be invalid or unenforceable (in whole or in part) as
to any particular type of claim or charge or as to any particular circumstances,
it shall remain fully valid and enforceable as to all other claims, charges, and
circumstances.
13.    My Representations. I HAVE READ THIS AGREEMENT CAREFULLY, I HAVE HAD AN
ADEQUATE OPPORTUNITY TO CONSULT AN ATTORNEY, AND I UNDERSTAND ALL OF ITS TERMS.
IN AGREEING TO SIGN THIS AGREEMENT, I HAVE NOT RELIED ON ANY STATEMENTS OR
EXPLANATIONS MADE BY THE COMPANY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT. I ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONTAINS ALL OF THE
AGREEMENTS BETWEEN THE COMPANY AND ME RELATING TO THE MATTERS INCLUDED IN THIS
AGREEMENT. I ALSO AGREE THAT THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.
14.    Code Section 409A. In paying the amounts specified above, I acknowledge
that the Company makes no representation as to the tax consequences or liability
arising from said payments including, without limitation, under Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”). I agree to pay any and
all income, excise, and other federal, state, and local taxes which may be
determined to be due in connection with the payments described above. The
parties acknowledge that the severance benefits payable under this Agreement are
intended to be exempt from or comply with Section 409A of the Code and the
regulations and guidance promulgated



4

--------------------------------------------------------------------------------



thereunder to the extent applicable. The Company shall be entitled to report
such payments as required under the Code or any provision of U.S., state, local,
or non-U.S. tax law. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
section 409A of the Code. For purposes of section 409A of the Code, the right to
receive a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments. Further, for purposes of the
limitations on nonqualified deferred compensation under section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment. In no event may I, directly or indirectly, designate the
calendar year of a payment. Notwithstanding any provisions in the Agreement to
the contrary, I acknowledge that I am a “specified employee” (within the meaning
of Code Section 409A) as of the effective date of my separation from service
with the Company, and, as a result, distribution of the termination benefits
specified herein (to the extent that they are subject to and not otherwise
exempt or excepted from Code Section 409A (e.g., under the short-term deferral
exception and/or the severance pay exception)) shall not commence earlier than
six months after the effective date of my separation from service with the
Company. Payments delayed by the preceding sentence shall be accumulated and
paid on the earliest administratively feasible date permitted by such sentence.
Benefits delayed by this provision shall commence on the day after such delay.


Employee:                        
                        
Signature:__/s/ Todd Driver___________________
Todd Driver
Date: 1/1/16
                        
`
Received and agreed to by Lippert Components, Inc. on behalf of itself and all
other persons and entities released herein:



By:___/s/ Nick Fletcher______________________
Printed Name: Nick Fletcher
Title: Chief Human Resources Officer
Date: 1/4/16











5